Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  January 27, 2015
                                                                                     Robert P. Young, Jr.,
                                                                                                 Chief Justice

  150841(29)                                                                         Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
  HARBOR WATCH CONDOMINIUM                                                        Bridget M. McCormack
  ASSOCIATION,                                                                          David F. Viviano
                                                                                   Richard H. Bernstein,
           Plaintiff-Appellant,                                                                       Justices
                                                             SC: 150841
  v                                                          COA: 316858
                                                             Emmet CC: 12-103747-CZ
  EMMET COUNTY TREASURER,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before March 2, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 27, 2015